Case 2:20-cv-02324-APG-VCF Document 22 Filed 01/15/21 Page 1 of 5
Case 2:20-cv-02324-APG-VCF Document 22 Filed 01/15/21 Page 2 of 5
Case 2:20-cv-02324-APG-VCF Document 22 Filed 01/15/21 Page 3 of 5
Case 2:20-cv-02324-APG-VCF Document 22 Filed 01/15/21 Page 4 of 5
                                                                     Case 2:20-cv-02324-APG-VCF Document 22 Filed 01/15/21 Page 5 of 5



                                                                1                               CERTIFICATE OF MAILING
                                                                2         I hereby certify that on the 15th day of January, 2021, I served a copy of the
                                                                3 foregoing DECLARATION OF WILLIAM CLARK                          upon each of the parties by
                                                                4 depositing a copy of the same in a sealed envelope in the United States Mail, Las Vegas,

                                                                5 Nevada, First-Class Postage fully prepaid, and addressed to:

                                                                6 State Public Charter School Authority
                                                                  2080 E. Flamingo Rd. Suite 230
                                                                7 Las Vegas, NV, 89119
                                                                  Rebecca.feiden@spcsa.nv.gov
                                                                8 rherrick@spcsa.nv.gov
                                                                  Attorney for Defendant SPCSA
                                                                9
                                                                  Alan E. Schoenfeld | WilmerHale
                                                               10 7 World Trade Center
                                                                  250 Greenwich Street
                                                               11 New York, NY 10007 USA
MARQUIS AURBACH COFFING




                                                                  +1 212 937 7294 (t)
                                                               12 +1 212 230 8888 (f)
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  alan.schoenfeld@wilmerhale.com
                                                               13 Attorney for Democracy Prep Defendants
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 and that there is a regular communication by mail between the place of mailing and the

                                                               15 place(s) so addressed.

                                                               16

                                                               17
                                                                                                               /s/J. Case
                                                               18                                              an employee of Marquis Aurbach Coffing
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28

                                                                                                                                 MAC:16325-001 4254110_1 1/15/2021 4:10 PM
